Mn Justice Mott
delivered the opinion of the Coürt.
The bail to the sheriff is liable for the condemnation money and costs; (Tidd’s Prac. 220, 262. Mitchell, assignee, vs. Gibbons, 1 H. Black. 76.) And tnay be liable to thb whole extent of his bond. (Dahl. vs. Johnson, 1 B. and P. 205.) But he cannot be liable to ,a greater extent than the principal was . when the bail became fixed. If the principal had been taken on the ca. sa. He might, and in* . deed must, have beeh discharged Upon the payrtient of the original judgment^ and the costs. That was the amount then for which the bail was .liable at that time, and no more. If the judgment had been ón a penal bond where the interest would continue to tun on, he would, perhaps, have been chargeable with the accumulated arhount. But not in this case. Thb new trial therefore riiust be granted, unless the plaintiff will release the interest on the original judgment, from the time it was entered up until the return of the ca. sá. against the principal.
justices Bay, Colcock, Richardson and Huger. Cfmf3X@g&r
justice Gantt dissented.